        Case 2:19-cv-00189-WHA-CSC Document 27 Filed 02/23/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

KENNETH DALE SANDERS,                         )
Reg. No. 40335-074                            )
                                              )
           Petitioner,                        )
                                              )
   v.                                         ) CIVIL ACTION NO. 2:19-CV-189-WHA
                                              )
WALTER WOODS,                                 )
                                              )
           Respondent.                        )

                                          ORDER

        This 28 U.S.C. § 2241 petition for writ of habeas corpus is before the court on the

January 22, 2021 Recommendation of the Magistrate Judge (Doc. #26). There being no

timely objection to the Recommendation, and after an independent review of the file, it is

        ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED;

        2. The instant 28 U.S.C. § 2241 petition for habeas corpus relief filed by Petitioner

is DISMISSED for lack of jurisdiction; and

        3. This case is DISMISSED with prejudice.

        A separate Final Judgment will be entered.

        DONE this 23rd day of February, 2021.



                                           /s/ W. Harold Albritton
                                      SENIORUNITED STATES DISTRICT JUDGE
